     Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 1 of 14


 1   Julie L. Hussey, Bar No. 237711
     JHussey@perkinscoie.com
 2   Julian Feldbein-Vinderman, Bar No. 307838
     JFeldbeinVinderman@perkinscoie.com
 3   PERKINS COIE LLP
     11452 El Camino Real, Suite 300
 4   San Diego, CA 92130-2594
     Telephone: 858.720.5700
 5   Facsimile: 858.720.5799
 6   Attorneys for Defendant
     Amazon.com, Inc.
 7

 8                       UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10

11   CSAA INSURANCE EXCHANGE,               Case No.
12                     Plaintiff,           DEFENDANT AMAZON.COM,
                                            INC.’S NOTICE OF REMOVAL
13         v.
14   AMAZON.COM, INC., a                    [Removed from the Superior Court of
     Washington Corporation, and DOES 1     the State of California for the County of
15   through 10, inclusive,                 El Dorado, Case No. PC20200610]
16                     Defendants.          Complaint Filed: December 1, 2020
17

18

19

20

21

22

23

24

25

26

27

28

                                                                 NOTICE OF REMOVAL
                                                                        LEGAL151093750.1
     Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 2 of 14


 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2         PLEASE TAKE NOTICE that Defendant Amazon.com, Inc. (“Amazon”)
 3   removes this civil action from the Superior Court of the State of California, County
 4   of El Dorado, to the United States District Court for the Eastern District of
 5   California, under 28 U.S.C. §§ 1332, 1441, and 1446. Diversity jurisdiction exists
 6   because there is complete diversity and the amount in controversy exceeds $75,000.
 7                                  I.     INTRODUCTION
 8         1.     This lawsuit involves property damage to the Plaintiff’s insured’s
 9   residence from a fire which was allegedly caused by a battery and charger that
10   Plaintiff’s insured purchased on Amazon.com through multiple third-party sellers.
11   See Compl. ¶¶ 8-9.
12         2.     Plaintiff filed this action on December 1, 2020 in the Superior Court of
13   the State of California, County of El Dorado, Case No. PC20200610. A true and
14   correct copy of the Complaint, including all process, pleadings, and orders served
15   upon Amazon in this action, is attached as Exhibit A.
16   II.    THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION
17         3.     This action is removable under 28 U.S.C. § 1441 because this Court
18   would have had original jurisdiction under 28 U.S.C. § 1332 had Plaintiff filed this
19   action initially in federal court. Plaintiff is not a citizen of the same state as any of
20   the defendants, and the amount in controversy exceeds $75,000, exclusive of
21   interest and costs.
22         A.     Complete diversity exists
23         4.     Plaintiff is a corporation. A corporation is a citizen of its state of
24   incorporation and of the state in which it has its principal place of business. See 28
25   U.S.C. § 1332(c)(1). A corporation’s “principal place of business” means the
26   “actual center of direction, control, and coordination.” Hertz Corp. v. Friend, 559
27   U.S. 77, 80 (2010). Plaintiff is a corporation organized and existing under the laws
28
                                                 -1-
                                                                          NOTICE OF REMOVAL
                                                                                 LEGAL151093750.1
     Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 3 of 14


 1   of California with its principal place of business in California. It is therefore a
 2   citizen of California.
 3         5.      Amazon is a Delaware corporation with its principal place of business
 4   in Washington. It is therefore a citizen of both Delaware and Washington.
 5         6.      The defendants identified as Does 1 through 10 in the Complaint are
 6   fictitious parties against whom no cause of action can be validly alleged. To the
 7   best of Amazon’s information and belief, no fictitiously designated defendant has
 8   been served with process, and these fictitious parties may be ignored for purposes
 9   of determining removal.
10         7.      Because Plaintiff is a citizen of California, while the only named
11   defendant is a citizen of Delaware and Washington, there is complete diversity.
12         B.      The amount in controversy exceeds $75,000
13         8.      Plaintiff alleges that the amount of loss totals $86,064.17. See Compl.,
14   ¶¶ 12, 21, 26, and 28. Therefore, Plaintiff’s claims involve an amount in
15   controversy in excess of $75,000, exclusive of interest and costs.
16          III.   ALL SERVED DEFENDANTS CONSENT TO REMOVAL
17         9.      Amazon is the only named defendant which has been properly joined
18   and served with the summons and complaint in this action. Amazon consents to
19   removal.
20                             IV.   THIS FILING IS TIMELY
21         10.     Plaintiff served Amazon on December 22, 2020. Pursuant to 28
22   U.S.C. § 1446(b), Amazon filed this Notice of Removal within thirty (30) days
23   after it was served. Removal of this action is therefore timely. See 28 U.S.C. §
24   1446(b).
25                        V.     VENUE OF REMOVED ACTION
26         11.     The Eastern District of California is the United States district court for
27   the district and division embracing the state court where this action was filed and is
28   pending. Venue is proper in this Court under 28 U.S.C. § 1441(a).
                                                -2-
                                                                         NOTICE OF REMOVAL
                                                                                LEGAL151093750.1
     Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 4 of 14


 1                        VI.    NOTICE TO THE STATE COURT
 2            12.   A copy of this Notice of Removal is being served on all parties and
 3   filed with the Superior Court of the State of California, County of El Dorado, where
 4   this case was originally filed.
 5                  VII. PLEADINGS IN THE STATE COURT ACTION
 6            13.   A true and correct copy of all process, pleadings, and orders served
 7   upon Amazon in this action, is attached as Exhibit A. The El Dorado County
 8   Superior Court’s Case Register of Actions is currently not available online.
 9                          VIII. NON-WAIVER OF DEFENSES
10            14.   Amazon expressly reserves all of its defenses. By removing the action
11   to this Court, Amazon does not waive any rights or defenses available under federal
12   or state law. Amazon expressly reserves the right to move for dismissal of the
13   Complaint pursuant to Rule 12(b) of the Federal Rules of Civil Procedure. Nothing
14   in this Notice of Removal should be taken as an admission that Plaintiff’s
15   allegations are sufficient to state a claim against Amazon or have any substantive
16   merit.
17            15.   Undersigned counsel states that this removal is well grounded in fact,
18   warranted by existing law, and not interposed for an improper purpose.
19            WHEREFORE, defendant Amazon.com, Inc. hereby removes the above-
20   entitled case to the United States District Court for the Eastern District of
21   California, and seeks resolution by this Court of all issues raised herein.
22    DATED: January 21, 2021            PERKINS COIE LLP
23
                                         By:/s/ Julie L. Hussey
24                                          Julie L. Hussey, Bar No. 237711
                                            JHussey@perkinscoie.com
25                                          Julian Feldbein-Vinderman, Bar No. 307838
                                            JFeldbeinVinderman@perkinscoie.com
26
                                         Attorneys for Defendant
27                                       Amazon.com, Inc.
28
                                                -3-
                                                                        NOTICE OF REMOVAL
                                                                               LEGAL151093750.1
Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 5 of 14




                    EXHIBIT A
                                                                                                                                          _..._.._...                                                           _..._.r,__,
                                                                                                                                                                                                                          t
                                     Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 6 of 14
                                                                                                                                                         EORCOUR'YbSEONLY                                                 '
                                                                                                                                                   (SbLO PARA USO             DEUi GOftTEJi                                   I
                                                                  (C/TACION JUDIChQL}
             NOTICE TfJ DEFENDANT:                                                                                                       ELDOi'vADO Ga SUPER~A.M:                                                         f
             (QVISO A. L.DE7UTANDADO):. .
             AMEILON..001VI,. IN:C., a. Washington Corporation; and DOES 1 through 1.0
                                                                                                                                         FIL~ ;a:.~c o.1. 2o~o
                                                                                                                                                                                                           :              ~
                                                                      ..                                                                                  .
            YUU ARE BEING SUEQ BY PL,AINTIF..F:                                                                                          BY ~:            t'w~. ~~~~a:~                                                   ~
             (LO ESTA D,EMANDA'N.Dp ELDEMANDANTE):                                                                                                                                                                       ~
            CSAA 1NSU:RANCE EXCHAN.GE                                                                                                                                                                                    ~
                                                        .                                                                                                                                                                ~:
                                                                                                                                                                                                                         ;
              NOTIGE! You have been sued. The. court may deci8e against:you without yaur be.ing. heard unless you respond within 30 days. Read the information
              belo4u_
                 You hatie`30 CALENDAR;dAYS"after:this. summons and.legal papers are s.erved: on . you to .filz:a written response at this court and have a: cop.y-
              served 'on fhe olaintiff. A letter or phone call will not protect you. Yourwritten°tesponse:must be in proper: legal forrn if you want the.court to hear;your
              case: There may be'a court form that you can.u"se for your.response. You can find these courtforms and more mfprmatlon'at the Californla Courts                                                            ~
              Onhne Se1f=:Help Center                                        your countylaw library, orthe court}iouse neaiest you. If:you cannot pay the filing.fee;:ask
                                     : .. (www.courtirifo.ca.goG/selfhefp);.                                                                                                                                             i;
              the- cqurt clerk for a fee waiver form. If.you do not file.your response on time, you may lose the case by: default, and yourwages, money,: and ptoperty
              may be taken without furtherwarning fiorq the court.
                 Thete:are other legatre:quirements; You rnay want•to c.all an attdrney rightaway. If you do not know an attorney you.inay'wantto call an attomey                                                        ~
             ref.erral.service. If.you cannof:affor.d. an . attorney, you may be eligibfefor free'legal services ftoin a nonprofit IegaF services program:,You'can locate..
             4hese. non p,rofit 9 rau ps'at:the Cxallfornia.Le9.al Secalczs !Neh site (,wwwlavirhelP. califomia.org):: the Callfomia Courts Online Self-Hel
                                                                                                                                                         , p. Center                                       :              t
             (ww.w.:oourtinfo.ca:gov/selfhetp); orhy contacting:your Cocal coutt'oi county bar association. NOTE:,The court has.a statutory lien,foi-waived fees and:                                                    FI
             costs:on any settlement or..arhitration award of $10,000:ar:more ih a civil:case. The court's lien must.be paid Lbefoore the: court will dismiss the;case..                                                  ~
             iAv/s0t Lo:han.demendado: Si no resportue dentro de 3D-dfas, la;corte:puede decidiren su coritra.sin escucharsu versron; Lea ta informacidn:a                                                                ~
             c"ontinuadon.
            : Tiene 30 DIAS DE`CALENDARIQ despues de que te'entreguen:esta citaei.on y papeles legales para presentaruna respeesta porescrito en esta                                                                     a
    -       xorteY:hacerque se:`entregue una Gopia at.demandante.,_Una carta. o una fNamad"a telefon{ca no lo.protegen. S,ul/espue8ta .porescflfolene queestar
            ,en: fdnnato legai:corfecto si desea que:procesensu caso eii la cdrte, Es posible~que haya,un fomtiJlario qile usted pueda usar'para.su respuesta,
            -Puede encontrarestos formularios: de /a corta y mas lnfomraoidn en el Centro de Ayada de las Cortes de-Calffomla (www:sucorte:ca:gov); en la
             bibliDteca de leyes de su condado o enla co{te que /e quede mas oen:a. Si ho puede pagar/a cuota de presentacion,.pida al secretatio:de.la corte                                                                 I
             que le de un. forrnularro d'e. e.xencron de pago de cuotas: Si no presenta su respuesfa a>tiempo,. puede perder eZcaso.p,or iricumplimiento-y la corte /P
             pedra quitar su sueldo, dinero. y bienes. sin mas advertericia:
                hlay otros requisitos legales. Es recoinendable que llame a un;abagado fnmediatamente. Si no conoce a un abogado, pqede lla.mar a un seryicio de                                                     ,. j
             remisiorra ab"agadds. Si no puede pagat a un. abogado; es posible .que-cumpla,.con;los reqarsftos para obtenei servicios legales gratuitos de un                                                                 ~
             proyrania de selvic.ios legale.s'sin fines:de. lucro: Puede encoritrar estos grupos sin-fines de lucro en el sitib we6,de Galifomfa Legal:Senrices;                                                          !
             (www:lawhelpcalifomia org), en:el Centro de Ayuda de las Cortes de California, (www:sucorte.ca:gov) o poniendose en contacto•con fa.corte-o el                                                                       f
             cotegio de abogados /oca/es.: A,UJSO: Por ley, fa: corte tieqe derecho a reclamar /as cuotas y los costos exentas por imponer un gravamen sobre
             cualquier recuperacion de $1Q; 000 o ntas de valor recibida n7ediante urt acverdo o una eoncesion de arbitra(e er1. un ca8o de derecho civil. Tiene que
             pagar el.gravamen iie fa corte antes de que la corte pueda.desechar ef caso.
            The name and add.ress of the court: is;                                                                                 (       a ec
            (EL nombre y direcciQn de 7a corte es)::                                                                                            ~~`~                ~~~                1 ~                     >~:
            El Dorado County Su :erior Court
            ;3321 Cameron Park lrive.
            Carriero.n Park; CA 95682:                                                                                                                                             r
            The name;.address,. and telephone nurnber of plaintiffs attorney; or plaintiff witfiouf.an attomey, is:
            (El'nombre,`la direccion~y e! numero de tel.efono del abogado del demandante; o del demandante que no tiene~ abogado es~...
            Robert E. Wdll (.SBN 108114 :The.Grunsky Law Firm PC
            240    Westaate Drive ( S3.l) 72~-2444                                                                                                                                                                       ~
            ~h1-atsunvi~le Ct~ 9507~i                                                                                                                                                                                     ~

                                                                                                             Cferk,;by
                                                                                                                                A. L~e1~Iap                                                     Deputy
            DAfE.                      t~ ~ ~U~t3
            (Fecha)                                                                           —              (Secrefario)                                                                     (Ad%unto)
            (toCproptOt ser,Vrce ot tllls•summonS USe l r(oot oT'servlce QTaummOns (ror/Tf rV.3-u7u),f:
            (Para pnretia de en(rega. de.esta citacaon use el fofrriulano 1'i;oof pf Servlce ofiSumrtions, (POS 020).')',
                                              rNOTICE   TO THE,PERSON.SERVED:             You are.served'
                                                                                               .
                                                                                                                                                                  y~~,
             tSEALI           '                .
                                               1_
                                                         :_.            .    .
                                                        as an Individual defendant:
                                                                                                                                                                          i~ned ~
                                                                                                                                                                  3"Y.7.,~.
            T.
                                                                   2: ~        as the pei~son sued under the fictitious nam_e of.(specifyj`             a~iA~~~ ~~~~~ ~~j~~~t~~g
                                                                                                                   ~
                                                                                                                                                              roralt purpot4_-b
                             -s'
                              ~SU!Ep                               a. 0        on behatf.of (specify):. AMAZON.COM, INC., a Washin ton Corporation
                                                                           under:    x CCP 416:10: (corporation)                    CCP 41"6:60. (minor)
                                                                                         CCP 41f620 (defurrct corporation)          CCP 416.70 (consefvatee):
                                                                                         CCP 4'C6_40 (association or p•aTtnership)  CCP 416.90 (authorized person)
                                                                                         other (specify):
                                                                   4_ []                            . on ~date):
                                                                               by personal. delive ry.
.       .      ..   ..                           .. .       .                           .                                                                                      .              Page.l of1

            FormAdo iad forMettdalory:Usa                                                                                                                     Code.af Civil.Prqcadure §§:412;20; 465
             Judicial C
                      o oiuroil of Califomia -     ('~          ~_55@nt1al                                                                                                         www. coqrifnro.ce:goV
             SUM=1001Rey: ,luly 1, 2009]-        ~t~ 1~1        -
                                                 ceb:cam ,- Fdrms'                                                                      Koenig (CS'tJB 256:33)
                     Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 7 of 14
                             SUPERIOR COURT OF THE STATE OF CALIFORnTIA
                                                                                          a paR'~w:CO; S1RENO C~;.
                                          COUNTY OF EL DORAIDO
                                        33•21 :Cameron Park Drive .            ~~~.~~` ~~~ Q i~7-~
                                    Cameron .Park ;. Cali,f.ornia. 9;5682
                               (53:0) 621-5867                    Fax (530) 672.- Y
                                                                                  L~~    ~     .Yw               ~
                                                                                                      De~txt~{

                                                               :,-CASE. NO,.,:= PC 2'Q20;061%.
                                        P.laiiitiff,_                                            Ju:'
                                                                                                   ~ge Dyian.Zu1fivar
     ;
              CSA:A INSURAN:CE: .EXCHANGE:
                                     :
          .
              vs:                                                                                                .._
                                       -17e.f eridant ..
              AMAZON.COM, INC:...:::
              NOTICE OF: CASE ASSIGNIGIENT AND CASE MANAGEME.NT CONFER.EN.CE
              (:Loc.al Rule...7...12.0'5 and '.09)

              NO.TICE IS ,HEREBY GIVEN that a CASE MANAGEMENT CONFERENCE in the above
              ent.itl:ed case :is set for 1:30 on 03/29/21, in Dept. 10.
              3.32,1. Cameron Park Drive,. Cameron Park ;              Californ.ia..

              A Cas.e Management Statement must:be filed and served not less than
              15 day..s bef.ore the• Conf erence .

         : If a party..is demanding a jury trial, pursuant to Civil Code of'
           Procedure: section 631(b), a non-refundable jury fee of $150.00 must.
,.            be deposi'ted with the court on or before the in•itial Case Management
              Conference date in this action. Failure to time.ly deposit the funds
              ~nrill result
                      ,
                            iri a.waiver of a jury trial..
           At the.CAS.E MANAGEMENT CONFERENCE;yo.0 wil.l be assigned a Dispiate Reso-
~          Iutiori Con.ference Date, a. Mandatory Set:tlement Conference Date, and a
         : Trial, _Da'te: In lieu of a Dispute Resolution Conference, the parties
           May e:lect mediation, binding arbitration, or judic.ial ar.b.itrat.ion.
              In ad.dition, the court will make pre-trial orders.
              The Court will require full compliance of El Dorado Count.y Local
              Rul.es, in particular, the rules gover.ning Tria7 Court Case Managemerit
              (rule 7.12.00, et seq.). For additional information regarding the
              Trial Court Case Management Program visit our website at:
              www.eldoradocourt..org
              Yo.u..must be prepared to discuss all matters and.dates. whi.ch are the
              subjects of the C.ase:Management Conference. Te.lephonic court appear-
              ances are p.rovided through the Court: To s'ign up to appear by
              te.lepho.ne please go to the court'.s website at
              http:/%ww4v:.eldoradocourt..org/onlirieservices/vc.ourt.html .at.
              l.east.five (5) days prior to the's:cheduled.conference..



                                                                                                 Rev 05/20/13


                                                           ~
      Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 8 of 14

                                   SUPERIOR COURT OF CALIFORNIA,
                                       COUNTY OF EL DORADO

                                               NOTICE TO LITIGANTS

                CIVIL TRIAL DELAY REDUCTION AND ALTERNATIVE DISPUTE RESOLUTION
                               REQUIRED PROCEDURES AND TIME LINES

AII general civil cases are included in the EI Dorado Court's Civil Trial Delay Reduction Program. Local Rules for
the EI Dorado Superior Court require that you comply with certain procedures and meet certain time lines for
these cases. Please see Local Rule 7.12.00 et seq.

Plaintiffs and Cross-Complainant must serve the following documents with the Complaint or Cross-Complaint on
all other parties: 1) A copy of this Notice to Litigants; 2) A copy of the Notice of Case Management Conference;
and 3) A blank Case Management Statement. This service must be accomplished and proof of service must be
filed within 60 days of the filing of the Complaint or Cross-complaint.

A Case Management Conference (CMC) will be held within 120 days of filing of the Complaint. The date and
time are indicated on the Notice of Case Management Conference. You must file a completed Case
Management Statement at least 15 days prior to the Conference.

At the CMC, the court will assign a Dispute Resolution Conference date, a Mandatory Settlement and Readiness
Conference date and a trial date. The court may also assign an Issues Conference date. In lieu of a Dispute
Resolution Conference, all parties may elect mediation, private arbitration or judicial arbitration. You may
obtain a stipulation and order to participate in alternative dispute resolution and a list of the attorneys on the .
Dispute Resolution Conference, arbitration or mediation panels from the court's website or the clerk's office.

Dispute Resolution Conferences will be conducted by one attorney temporary judge. You may obtain a list of
the attorneys on the panel on the Court's website at www.eldoradocourt.org.

Dispute Resolution Conferences are conducted as early Mandatory Settlement Conferences pursuant to CRC
Rule 3.1380 which requires that trial counsel, parties and persons with full authority to settle personally attend,
unless excused by the court, and that no later than 5 court days before the conference, each party file and serve
on each other party a Settlement Conference Statement with a good faith settlement proposal. The Dispute
Resolution conference is conducted by a volunteer settlement attorney.

It is important to review Local Rule 7.12.00 et seq. and EI Dorado Superior Court's ADR program with your
client. It will increase the possibility of your client's case being resolved at an early, less expensive stage.

                                     DISPUTE RESOLUTION CONFERENCES
                                   REQUIRED PROCEDURES AND TIME LINES

The Court has initiated an Alternative Dispute Resolution (ADR) Program which applies to all civil cases which
are subject to these rules; provided, however, that on the joint request of the parties or on its own motion, the
Court may order that the program apply to any civil case.

Unless the parties agree to another form of ADR, they will be ordered to participate in a Dispute Resolution
Conference (DRC). The DRC will be conducted by a volunteer attorney temporary judge. The DRC will be
conducted as a Mandatory Settlement Conference pursuant to California Rules of Court, rule 3.1380, and the
parties and counsel are directed to comply with the terms thereof.


                                          Trial Reduction Notice to Litigants
                                                                                                 Local Form C-13
                                                                                                 Mandatory Form
                                                                                                 Rev.01/14/2015
                                                                                                      Page 1 of 2
      Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 9 of 14

Within 7 to 10 days after the Case Management Conference, the court will notify the parties of the DRC
temporary judge assigned to the case. It is the responsibility of the plaintifP to contact the temporary judge and
arrange for a time and place for the DRC convenient to them and all parties.

At least 10 court days prior to the DRC, each party is to submit to the temporary judge and the other parties a
Dispute Resolution Conference Statement which meets the requirements of California Rules of Court, rule
3.1380, and any special requirements set forth below.

Prior to the DRC, the parties are to exchange documents and records pertinent to settlement and shall provide
copies of these to the DRC temporary judge.

With leave of court and in lieu of participation in a DRC, the parties may stipulate to private arbitration (binding
or non-binding), judicial arbitration, or mediation. The parties may select the neutral from the Court's panel or a
private neutral of their choice. The parties will be responsible for any fees associated with arbitration, judicial
arbitration or mediation. The Court's panel of neutrals may be obtained from the court's website.

                           MANDATORY SETTLEMENT AND READINESS CONFERENCE
                                REQUIRED PROCEDURES AND TIME LINES

A MANDATORY SETTLEMENT AND READINESS CONFERENCE (MSRC) will be held approximately three to four
weeks prior to trial. See CRC Rule 3.1380 and Local Rule 7.12.10.

The MSRC will be conducted as a MANDATORY SETTLEMENT CONFERENCE pursuant to CRC Rule 3.1380,
which provides:

        1. That trial counsel, parties and persons with full authority to settle the case shall personally
           attend the conference, unless excused by the court for good cause shown; and

        2. That no later than five court days before the conference, each party shall submit to the court and
           serve on each party, a Mandatory Settlement Conference Statement containing a good faith
           settlement demand and an itemization of economic and non-economic damages by each plaintiff
           and a good faith ofPer of settlement by each defendant. The Mandatory Settlement Conference
           Statement shall set forth and discuss in detail all facts and law pertinent to the issues of liability
           and damages involved in the case as to that party.

The MSRC will also be conducted as a TRIAL READINESS CONFERENCE at which all matters that need to be
resolved prior to trial, including matters set at in Rule 7.12.09, paragraphs D and E, shall be before the court.
In their MSCR Statements Counsel are to address the following:

        1.   Witnesses. A list identifying all lay and expert witnesses the party intends to call at trial;
        2.   Exhibits. A list identifying all exhibits the party intends to offer at trial.
        3.   Jury Instructions. A jury instructions checklist indicating the BAJI numbers of requested Instructions;
        4.   Photographs and Reports. Each party shall attach to the MSRC Statement copies of relevant
             documents which may assist the Court in settlement including photographs, diagrams, reports, bills,
             and contracts.

No later than three days prior to the MSRC, the parties are to file and serve Motions in Limine.




                                         Trial Reduction Notice to Litigants
                                                                                               Local Form C-13
                                                                                               Mandatory Form
                                                                                               Rev.01/14/2015
                                                                                                    Page 2 of 2
        Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 10 of 14

                                                                                                                ~w




                                                                                     FlLEp. DE.0 U 12020
                                                                                     Bv     A.. Leeman

  1     Rabert E. Wall SBN 108 L14)
        THE GRUNSK. LAW FIRM PC
  .2    240 West~gate Drive
        Watso~`~iIle,:. CA. 9:5.0.76
  3     TelePlioiie 831)722 2444-
        ~'acsimile. (~31) 722 6153
  4     reyvall(alehinslevlaw, com
  5     Attorneys for Plaintiff, CSAA, INS.ITRANCE EXCHANGE
  6

  7
  8.                                SUPERIOR GOURT OF THE STATE OF CALIFORNIA
  9                                            FOR THE COUNTY OF EI. .DORADO
1=0 ;

                                                                Na: pC         2 0   2 0 06. 10
}:1 :   CSAA INSURANCE EXCHANGE,
1.2 :                                        Plaintiff,         COMPLAINT FOR DAMAGE5 IN
                                                                SiJBRDGATION
         ,. .
1.3              N.
1.4     AMAZON:COM, INC.,. a VV'ashington
        Corporatio.,n, and.:DC7ES :1. through.l0,.
15
1.6                                          Defendants:.
17
18
19                                                  GENERAL ALLEGATTONS
20      Plainti:ff,. CSAA INSURANCE EXCHANGE (hereinafler"CSAA"),. alleges as follotivs:
21               1.       Plaintiff CSAA.is, and was at all times relevant to' the subject litigation, a reciprocal.
22      inter-insurancerexchange duly licensed liy the Insurance C:onnnissioner.of the State o.f Califcii`nia to
23 ' engage.in tlie i-Asurance business in this state.
'24 :
                 2.       Faul Kaenig (hereinaiter tlie "INSURED") is, and .was at all. times relevant to th
Z5      subject litigation, the owner o~ a resiclen:ce:located at 71:2 Shoreline Poiute, El Dorrado: Hi11s;
26      C.alifornia 95762 (hereinaffter "IlNSUR.ED RESID.EN.CE").
27               3.       A:t all. tirnes relevant:to the subj.ect litigation, INSURED RESIDENCE was insured by .
28      P.laintif# CSAA under a Homeotxfnets' Insiirance.Policy.obligating PlaintiffC5AA. to: indemnify

        wutszaoaa~noentgaNrroau In yeu.un iNiainc
        CSAA v: :4vnaaori:com Inc:, et al.
        COlY1RLATNT FO.R DA1kIAGES IN SUBR..OGATION
      Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 11 of 14




     INSURED against loss or damage to 1NSURED RESIDENCE due to fire and other risks.
 2           4.     Plaintiff CSAA is informed and believes and thereon alleges that Defendant
     AMAZON.COM, INC. ("hereinafter "AMAZON") is a Washington Corporation doing business in the
 4   State of California.
 5           5.     Defendant AMAZON is, and was at all times relevant to the subject litigation, engaged
 6   in the business of warehousing, marketing, distributing, selling, packaging andlor shipping of
 7   products, including HRB brand lithium-ion polymer (LiPo) batteries, for sale to and use by members
 8   of the general public.
 9           6.     Plaintiff CSAA is ignorant of the true names and capacities of the defendants sued
10   herein as DOES 1 through 10, and therefore sues these defendants by such fictitious names. Plaintiff
11   will amend this Complaint to show their true names and capacities when ascertained.
12           7.     Plaintiff CSAA is infonned and believes and thereon alleges that defendants, and each
13   of them named herein, including fictitiously named defendants DOES 1 through 10, are and were at
14   all times relevant to the subject litigation the agents, employees, partners, and/or joint venturers of the
15   other named defendants, and in doing the things herein alleged, acted with the purpose and scope of
16   said agency, employment, partnership, and/or joint venture; and, the acts of each defendant were
17   authorized and/or ratified by each other defendants.
18          8.      PlaintifP CSAA is informed and believes and thereon alleges that at all times relevaiit
19   to the subject litigation, HRB Power was one of Defendant AMAZON's FBA (Fulfilled by Amazon)
20   Marketplace Sellers, whereby products offered for sale by HRB Power on AMAZON.'s website were
21   warehoused, marketed, distributed, sold, packaged and/or shipped to purchasers by AMAZON.
22          9.      Plaintiff CSAA is informed and believes and thereon alleges that on or about January
23   2, 2020, INSURED purchased an .HRB brand LiPo battery from HRB Power through Defendant
24   AMAZON's intemet website and thereafter properly charged the subject battery using a battery
25   charger also purchased from an FBA Marketplace Seller through Defendant AMAZON's internet
26   website.
27          10.     Plaintiff CSAA is informed and believes and thereon alleges that on or about February
28   5, 2020, INNSURED was charging the subject HRB brand LiPo battery when it caught fire due to

                                                        -2-
     CSAA v. Amazon.com Inc., et al.
     COMPLAINT FOR DAMAGES IN SUBROGATION
        Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 12 of 14




 1     defects in design, manufacture and/or failure to warn in the subject HRB brand LiPo battery.
 2             11.      As a result of the February 5, 2020 fire; INSURED suffered significant fire and smoke
 3     damage to INSURED RESIDENCE, including properry damage to the .dwelling and its contents.
 4             12.      As a direct and proximate result of the February 5, 2020 fire and resultin.g property
 5     damages, Plaintiff CSAA has made payments totaling of $86,064.17 to date, less INSURED's $2,000
 6     out of pocket deductible, in an amount to be proved at trial, and to the extent of said payments became
 7     subrogated to alI of INSURED's rights and is entitled to enforce all INSURED's remedies against any
 8     and alI Defendants herein.
 9                                               FIRST CAUSE OF ACTION
10                                             STRICT PRODUCTS LIABILITY
11                                  (Against Defendant AMAZON and Does 1 through 10)
12             13.      Plaintiff CSAA re-alleges and incorporates by reference all allegations contained in
13     paragraphs 1 through 12 of this Complaint as though fully set forth herein.
14             14.      Plaintiff CSAA is informed and believes and thereon alleges that the subject HRB
15     brand LiPo battery, and/or a component part(s) thereof, was defective in its design, manufacture
16     and/or failure to warn when it was wareboused, rnarketed, distributed, sold, packaged and/or shipped
.17    by Defendant AMAZON.
18             15.      Defendant AMAZON placed the subject HRB brand LiPo battery on the market in the
19     ordinary course and scope of their businesses as the warehouser, marketer, distributor, seller; packager
20 ' and/or shipper of the subject battery.
21 I           16.      Defendant AMAZON knew, or should have known, that the subject HRB brand LiPo
22     battery, and its component parts thereof, would be used by members of the public without inspection
23     for defects.
24             17.      Plaintiff CSAA is informed and believes and thereon alleges that the subject HRB
25     brand LiPo battery, and/or a component part(s) thereof, as warehoused, marketed, distributed, sold,
26     warehoused, packaged and/or shipped by Defendant AMAZON was defective and unsafe for its
27     intended purposes.
28             18.      Plaintiff CSAA is informed and believes and thereon alleges that INSURED at all

                                                          -3-
       CSUB25633(Koenig)\Pleadings\Gomplaint
       CSAA v: Amazon.com Inc., et al.
       COMPLAIlVT FOR DAMAGES IN SUBROGATION
           Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 13 of 14




 1    times used the subject HRB brand LiPo battery in the manner intended.
 2             19.     Until the subject HRB brand LiPo battery, and/or component parts thereof, failed,
 3    thereby causing the February 5, 2020 fire and resulting property damage, INSURED was unaware of
 4    its defective and unsafe conditions.
 5             20.     The February 5, 2020 fire and resulting properry damages were a direct and proxirnate
 6    result of the above-described defects in the subject HRB brand LiPo battery and/or component parts
 7    thereof.
 8             21.     INSURED, and by subrogation Plaintiff CSAA, have sustained the property damages
 9    in the amount of $86,064.17 to date as a direct and proximate result of the above described defects in
10    the subject HRB brand LiPo battery and/or component parts thereof.
11             22.     INSURED and by subrogation Plaintiff CSAA's, properry damages are compensab.le in'
12    monetary damages.
13                                        SECOND CAUSE OF ACTION
14                                                NEGLIGENCE

.15                             (Against Defendant AMAZON and DOES through 10)
16             23.     Plaintiff CSAA re-alleges and incorporates by reference all allegations contained in
17    paragraphs 1 through 22 of this Complaint as though fully set forth herein.
18             24.     Defendant AMAZON is in the business of warehousing, marketing, distributing,
19    selling, packaging and/or shipping products, including HRB brand LiPo batteries, to the general
20    public, and as such, owed a duty to ensure that the HRB brand LiPo batteries it provides to the public
21    are not defective or unsafe.
22             25.     Defendant AMAZON breached its duty by negligently warehousing, marketing,           -
23    distributing, selling, packaging and/or shipping the subject .HRB brand LiPo battery, such that it was
24    in an unreasonably defective and/or unsafe condition when it was delivered to INSURED.
25             26.     As the direct and proximate result of Defendant AMAZON's breach of its duty not to
26    provide defective HRB brand LiPo batteries to the public, INSURED, and by subrogation Plaintiff
27. CSA.A, have suffered property damages in the amount of $86,064.17 to date.
28    //

                                                         -4-

      CSAA v. Amazon.com Inc., et al. '
      COMPLAINT FOR DAMAGES IN SUBROGATION
       Case 2:21-cv-00125-TLN-AC Document 1 Filed 01/21/21 Page 14 of 14




 1                                            THIRD CAUSE OF ACTION
 2                                            EQUITABLE SUBROGATION
 3                              (Against Defendant AMAZON and DOES 1 through 10)
 4             27.      PlaintifF CSAA re-alleges and incorporates by reference all allegations contained in
 .5   paragraphs 1 through 26 of this Complaint as though fully set forth herein.
 6             28.      Pursuant to the contract for insurance between. CSAA and INSURED, Plaintiff CSAA
 7    has paid claims for the property damages described in in the amount of $84,064.17 to date. In
 8    addition, INSURED incurred an out of pocket deductible in the amount of $2,000.00 which has been
 9    assigned to Plaintiff CSAA or will be assigned to Plaintiff CSAA before trial.
10                                                     PRAYER

11                      WHEREFORE, Plaintiff CSAA prays for judgment as follows:
12             1.       For an amount not less-than $84,064.17 to be proven at trial within the unlimited
13:   jurisdiction of this Court which has been paid by Plaintiff CSAA to or on behalf of INSURED;
14             2.       For the sum of $2,000.00 being the deductible paid by INSURED;
15             3.       For pre judgment interest according to law;
16             4.       For coats of suit; and
17             5.       For such other and further relief as the court may deem just and proper.
18
19    DATED:         November 24, 2020                   THE GRUNSKY LAW FIRM PC
20
21                                                    By
                                                        Ro ert E. W
22                                                      Attorneys for Plaintiff,
                                                        CSAA INSURANCE EXCHANGE
23
24
25
26
27
28

                                                          -5-
      CSUB25633(Koenig)\Pleadings\Complaint
      CSf1A v. Amazon.com Inc.,: et al.
      COMPLAINT FOR DAMAGES IN SUBROGATION
